EXHIBIT 32.1 CERTIFICATION In connection with the Quarterly Report on Form 10-Q of Cord Blood America, Inc. (the “Company”) for the quarter endedMarch 31, 2012, as filed with the Securities and Exchange Commission on the date hereof (the "Report"), I, Joseph R. Vicente,President and Principal Financialand Accounting Officercertify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: 1. The Report fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company, as of, and for the periods presented in the Report. Date: May 21, 2012 By: /s/ Joseph R. Vicente Name: Joseph R.Vicente Title: President and Principal Financial and Accounting Officer
